TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 14, 2014



                                      NO. 03-12-00065-CV


                                    Juan Enriquez, Appellant

                                                 v.

 Cristina Melton Crain, Individually and in her Official Capacity as former Chair of the
   Texas Board of Criminal Justice; Brad Livingston, Individually and in his Official
      Capacity as Executive Director of the Texas Department of Criminal Justice;
Nathaniel Quarterman, Individually and in his Official Capacity as former Director of the
Texas Department of Criminal Justice; and John Rupert, Individually and in his Official
Capacity as former Warden of the Texas Department of Criminal Justice’s Michael Unit,
                                       Appellees

        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED ON MOTION FOR REHEARING --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the order signed by the trial court on December 21, 2011. The Court’s

judgment dated January 16, 2014 is withdrawn. Having reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the trial court’s order. Therefore,

the Court affirms the trial court’s order. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.